Citation Nr: 0601493	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-32 348A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The appellant was the surviving spouse of a deceased World 
War II veteran who was a Prisoner of War of the Japanese 
Government.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  The Board considered this appeal in 
September 2003 and determined that the appellant was not 
entitled to VA benefits.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The appellant died while her appeal was 
pending and in August 2005, the Court vacated the Board's 
decision and dismissed the appeal for lack of jurisdiction.  
As such, this matter is properly returned to the Board.


FINDINGS OF FACT

1.  The veteran in this case served during World War II.

2.  The appellant was the veteran's surviving spouse.

3.  On December 14, 2005, the Board was notified by the RO 
that the appellant died in November 2004.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


